Citation Nr: 0944476	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to 
August 1974.  The Veteran also had an extensive period of 
Reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Veteran testified before the undersigned Veterans Law 
Judge at a July 2009 travel Board hearing.

Since his Board hearing the Veteran submitted additional 
medical evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is warranted for the 
issue of service connection for a right knee condition.  

The Veteran is seeking service connection for a right knee 
condition that he testified incurred during a physical test 
(PT) on November 7, 1993; this occurred during the Veteran's 
period of Reserve service.  The Board notes that service 
connection may be granted for injury or disease incurred 
while on Active Duty for Training (ACDUTRA).  The Board notes 
that ACDUTRA is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22).  Service connection may be granted for injuries 
incurred while on Inactive Duty for Training (INACDUTRA), but 
not for disease.  INACDUTRA is defined as other than full-
time training performed by Reserves.  38 U.S.C.A. § 101(23).  
The evidence of record shows that the Veteran was not on 
ACDUTRA on November 7, 1993; however, he did receive inactive 
points toward retirement.  Therefore, it appears that service 
connection for residual disability due to injury sustained 
during at this time would be in order, so long as he was on 
INACDUTRA.  

The Veteran's Reserve service treatment records showed that 
he was treated on November 7, 1993 for posterior right knee 
pain as a result of his knee swelling up during a PT run.  He 
stated that an old injury was aggravated by his run.  It was 
noted that he had a knee injury 17 years prior (that is, 
during the mid-1980s), that his knee had been sore for 
several days, and became worse after the PT run.  The Veteran 
was then seen again in October 1995 for right leg 
thrombophlebitis and was restricted from running, PT, 
prolonged standing, and prolonged walking.

The Board notes that the Veteran testified that in the 1970's 
he injured his right knee while running.  However, the Board 
finds that there is no medical evidence in the Veteran's 
service treatment records from his period of active service 
that he had a right knee injury or condition during service.  

The Board finds that there are outstanding private and VA 
treatment records that pertain to the Veteran's claim of 
service connection for a right knee condition.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
The RO should specifically try to obtain any treatment 
records that are from the Veteran's discharge from active 
service in 1974, that are from the time of his Reserve 
service, and medical records since his discharge from his 
Reserve service, to include his right knee replacement.  

The Veteran should then be scheduled for a VA examination to 
determine the nature and etiology of the Veteran's right knee 
condition.  The VA examiner should determine to what extent, 
if any, a chronic right knee disorder is related to the 
episode of running for which the Veteran received treatment 
on November 7, 1993.  was at least likely as not a result of 
his INACDUTRA.  If the examiner finds that the Veteran had a 
right knee condition that preexisted his Reserve service he 
should opine whether it was at least as likely as not 
permanently aggravated beyond the natural progression by his 
Reserve service.

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make a determination of 
the nature of the Veteran's service (if 
any) on November 7, 1993.

2.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

3.  The RO should obtain all of the 
Veteran's pertinent VA treatment records.  
The RO should specifically try to obtain 
any treatment records that date from the 
Veteran's discharge from active service 
in 1974, specifically any that pertain to 
his reported history of knee pathology in 
the 1980s.  Any other outstanding records 
related to the right knee disability, 
such as workers' compensation or accident 
reports, should be obtained, to include 
those compiled in connection with his 
right knee replacement.  

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

5.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of his right knee 
condition.  A complete history of right 
symptoms and injury should be elicited 
from the Veteran.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should state whether the Veteran 
has a current diagnosis of a right knee 
condition.  The VA examiner should opine 
as to the extent to which any currently 
diagnosed right knee disorder is related 
to his period of INACDUTRA.  In making 
such determination, the examiner should 
state whether such pre-existed the 
November 7, 1993 treatment and, if so, 
whether such was at least as likely as not 
permanently aggravated beyond the natural 
progression by his Reserve service. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

6.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


